Quillian, Chief Judge.
The defendant appeals his conviction of 3 counts of forgery. Held:
1. It is contended that the trial judge erred in denying the defendant’s motion for directed verdict as to Counts 1 and 3 of the indictment. Since the record reveals the jury returned a verdict of not guilty as to those counts, this enumeration of error is without merit.
2. The remaining enumerations of error concern the admission of testimony that the defendant fled from custody and a charge on flight.
Contrary to defendant’s assertion, there was testimony that the defendant was “under arrest” at the time he fled “the premises of the police department.”
In Barnett v. State, 136 Ga. 65 (3) (70 SE 868) the Supreme Court held: “It is not erroneous to charge in effect that flight by one accused of crime, immediately after the alleged commission of the criminal act, may be considered by the jury as a circumstance, not sufficient of itself to establish guilt, but as a circumstance in determining the guilt or innocence of the accused; and that flight should always be considered by the jury in connection with the motive that prompted it, and, at most, is only one of a series of circumstances from which guilt may be inferred. Smith v. State, 103
*2Decided January 7, 1981.
Tom J. Crosby, for appellant.
H. Lamar Cole, District Attorney, for appellee.
Ga. 673 (32 SE 851, 71 Am. St. R. 286).”
It was not error to admit evidence of flight and the charge on such issue was not subject to the objections urged.

Judgment affirmed.


Shulman, P. J., and Carley, J., concur.